OPINION — AG — ** RETIREMENT — VESTED INTEREST ** (1) THERE IS NO MAXIMUM ON THE NUMBER OF YEARS OF CREDITED SERVICE WHICH MAY BE ACCUMULATED BY A MEMBER OF THE RETIREMENT AND PENSION PLAN OF THE DEPARTMENT OF PUBLIC SAFETY; AND THAT IF (FOR EXAMPLE) SUCH A MEMBER AT THE TIME OF HIS RETIREMENT HAS TWENTY FIVE YEARS OF SUCH CREDITED SERVICE, THEN HIS ANNUAL RETIREMENT PAY WOULD BE EQUAL TO 25/40, OF THE ANNUAL BASE SALARY BEING CURRENTLY PAID TO A PATROLMAN AT THE TIME EACH MONTHLY RETIREMENT PAYMENT IS MADE. (2) 47 O.S. 381.5 [47-381.5](B) INDICATED A LEGISLATIVE INTENT THAT RETIREMENT PAY BASED UPON INJURY OR ILLNESS OR OTHER DISABILITY RESULTING FROM THE PERFORMANCE OF DUTY AS AN EMPLOYEE OF THE DEPARTMENT OF PUBLIC SAFETY, WHERE THE MEMBER OF THE PLAN DISABLE HAS LESS THAN 20 YEARS OF CREDIT SERVICE, IS TO BE COMPUTED AS IF THE SAID MEMBER HAD SERVED THE REMAINDER OF SAID 20 YEARS; THAT IS, THAT SUCH ANNUAL RETIREMENT PAY WOULD BE 20/40 OF THE ANNUAL BASE SALARY BEING CURRENTLY PAID TO A PATROLMAN AT THE TIME EACH MONTHLY RETIREMENT PAYMENT IS MADE. (PENSION PLAN) CITE: 47 O.S. 381.9 [47-381.9] (RICHARD M. HUFF)